DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 5-8, filed 08/20/2021, with respect to the pending claims 1-13 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A Battery Pack comprising: 
a detection prohibiting circuit whose input is electrically connected to an output of the counter and whose output is electrically connected to an input of the delay circuit, the detection prohibiting circuit being configured to receive an output signal from the counter so as prohibit a fault detection in the detecting circuit, in combination with the remaining claim elements of claim 1.
As to claims 2 - 8 and 11, the claims are allowed as being dependent over on allowed claim (claim 1).
In terms of Claim 9, no prior art of record doesn’t teach alone or in combination:
A secondary battery protecting integrated circuit for protecting a secondary battery, the secondary battery protecting integrated circuit comprising: 
a detection prohibiting circuit whose input is electrically connected to an output of the counter and whose output is electrically connected to an input of the delay circuit, the detection prohibiting circuit being configured to receive an output signal from the counter so as prohibit a fault detection in the detecting circuit, in combination with the remaining claim elements of claim 9. 
As to claim 12, the claim is allowed as being dependent over on allowed claim (claim 9).

In terms of Claim 10, no prior art of record doesn’t teach alone or in combination:
A method of reading a data from a secondary battery protecting integrated circuit of protecting a battery pack comprising step of: 
receiving, by a detection prohibiting circuit whose input is electrically connected to an output of the counter and whose output is electrically connected to an input of the delay circuit, the carry from the counter so as to prohibit a fault detection in the detecting circuit, in combination with the remaining claim elements of claim 10.
As to claim 13, the claim is allowed as being dependent over on allowed claim (claim 10).


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Odaohhara et al. (US # 20080297116).
- The US Patent Application Publication to Cheng (US # 20100259233).
- The US Patent Application Publication to Goto (US # 20090121682).
- The US Patent Application Publication to Hamaguchi (US # 20030108142).
Neither Odaohhara nor Cheng nor Goto nor Hamaguchi teaches alone or in a battery pack comprising fault detection circuit structure, as explained in paragraph 2 above.                                                                                                                               4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	September 15, 2021